Name: 2014/808/EU: Commission Implementing Decision of 17 November 2014 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in the Netherlands (notified under document C(2014) 8752) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  regions of EU Member States;  agricultural policy
 Date Published: 2014-11-19

 19.11.2014 EN Official Journal of the European Union L 332/44 COMMISSION IMPLEMENTING DECISION of 17 November 2014 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in the Netherlands (notified under document C(2014) 8752) (Only the Dutch text is authentic) (Text with EEA relevance) (2014/808/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) The Netherlands notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H5N8 in a holding on its territory where poultry or other captive birds are kept and it immediately took the measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones. As a precautionary measure and in order to evaluate the situation and minimise any risk of further possible spread from the confirmed outbreak the Dutch authorities have prohibited movements of live poultry and certain poultry products on the whole territory. (6) The Commission has examined those measures in collaboration with the Netherlands, and it is satisfied that the borders of the protection and surveillance zones, established by the competent authority in that Member State, are at a sufficient distance to the actual holding where the outbreak was confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly define the protection and surveillance zones established in the Netherlands at Union level in collaboration with that Member State. (8) Accordingly, pending the next meeting of the Standing Committee on Plants, Animals, Food and Feed, the protection and surveillance zones in the Netherlands, where the animal health control measures as laid down in Directive 2005/94/EC are applied, should be defined in the Annex to this Decision and the duration of that regionalisation fixed. (9) This Decision is to be reviewed at the next meeting of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Netherlands shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed as protection and surveillance zones in Parts A and B of the Annex to this Decision. Article 2 This Decision shall apply until 22 December 2014. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 17 November 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name NL The Netherlands Postal code/ADNS code Area comprising:  From the crossing of the N228 and the Goverwellesingel, following the Goverwellesingel in a northern direction going into the Goverwelle Tunnel until the Achterwillenseweg.  Following the Achterwillenseweg in an eastern direction until the Vlietdijk.  Following the Vlietdijk in a northern direction going into the Platteweg until the Korssendijk.  Following the Korssendijk in a northern direction going into the Ree in an eastern direction until the Nieuwenbroeksedijk.  Following the Nieuwenbroeksedijk in an eastern direction until the Kippenkade.  Following the Kippenkade in a northern direction until the Wierickepad.  Following the Wierickepad in a northern direction leading in an eastern direction in the Kerkweg going into the Groendijk and until the Westeinde.  Following the Westeinde in a northern direction going into the Oosteinde until the Tuurluur.  Following the Tuurluur in a southern direction going into the Papekopperdijk.  Following the Papekopperdijk in a southern direction going into de Johan J Vierbergenweg going into the Zwier Regelinkstraat until the N228.  Following the N228 in a southern direction until the Damweg.  Following the Damweg in a southern direction until the Zuidzijdseweg.  Following the Zuidzijdseweg in a western direction going into the Slangenweg until the West-Vlisterdijk.  Following the West-Vlisterdijk in a northern direction going then in a western direction into the Bredeweg and in a northern direction going into the Grote Haven until the N228.  Following the N228 in a western direction. PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name NL The Netherlands Postal/ADNS code Area comprising:  From the crossing of the N207 and N11, following the N11 in an east-southern direction until the N458.  Following the N458 in an eastern direction until the Buitenkerk.  Following the Buitenkerk in a northern direction until the Kerkweg.  Following the Kerkweg in an eastern direction going into the Meije.  Following the Meije in a north-eastern direction until the Middenweg.  Following the Middenweg in a southern direction going into the Hoofdweg going into the Zegveldse Uitweg until the N458.  Following the N458 in an eastern direction going into the Rembrandtlaan until the Westdam.  Following the Westdam in a southern direction going into the Rijnstraat going into the Oostdam until the Oudelandseweg.  Following the Oudelandseweg in a northern direction until the Geestdorp.  Following the Geestdorp in an eastern direction until the N198.  Following the N198 in an eastern direction going in a southern direction, going in an eastern direction going in a southern direction until the Strijkviertel.  Following the Strijkviertel in a southern direction until the A12.  Following the A12 in an eastern direction until the A2.  Following the A2 in a southern direction until the N210.  Following the N210 in a southern direction going in a western direction going in a southern direction until the S.L. van Alterenstraat.  Following the S.L. van Alterenstraat in a southern direction until the river De Lek.  Following the river De Lek in a western direction until the Bonevlietweg.  Following the Bonevlietweg in a southern direction until the Melkweg.  Following the Melkweg in a southern direction going into the Peppelweg until the Essenweg.  Following the Essenweg in a northern direction going into the Graafland until the Irenestraat.  Following the Irenestraat in a western direction until the Beatrixstraat.  Following the Beatrixstraat in a northern direction until the Voorstraat.  Following the Voorstraat in a western direction going into Sluis, going into the Opperstok, into the Bergstoep until the ferry Bergambacht-Groot Ammers.  Following the ferry in a northern direction until the Veerweg.  Following the Veerweg in a northern direction until the N210.  Following the N210 in a western direction until the Zuidbroekse Opweg.  Following the Zuidbroekse Opweg in a northern direction until the Oosteinde.  Following the Oosteinde in a western direction until the Kerkweg.  Following the Kerkweg in a western direction until the Graafkade.  Following the Graafkade in an eastern direction until the Wellepoort.  Following the Wellepoort in a north-western direction going into the Schaapjeshaven until the Kattendijk.  Following the Kattendijk in an eastern direction until the ferry across the Hollandsche IJssel.  Following the ferry in a northern direction until the Veerpad.  Following the Veerpad in a northern direction going into the Kerklaan going into the Middelweg until the N456  Following the N456 in a northern direction until the N207.  Following the N207 in a northern direction until the N11.